330 S.W.3d 495 (2010)
The BUSINESS BANK OF ST. LOUIS, Appellant,
v.
CENTRUE BANK, Respondent.
No. ED 93532.
Missouri Court of Appeals, Eastern District, Division Three.
March 9, 2010.
Daniel S. Peters, John G. Beseau, Saint Louis, MO, for Appellant.
John E. Hilton, Saint Louis, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J. and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
The Business Bank of St. Louis appeals the grant of summary judgment in favor of Centrue Bank on Business Bank's unjust enrichment claim. We find that the trial court did not err in granting summary judgment in favor of Centrue.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).